department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person - identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend c state q date s geographic area t dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e do you qualify for exemption under sec_501 of the code no for the reasons described below letter cg catalog number 47628k facts you were incorporated in state of c on q your articles of incorporation state the following purpose the corporation is organized exclusively to manage the business and affairs of the s subdivision you are a homeowners’ association consisting of lots three of which are common areas the three common areas consist of the following lot a portion of a lake that is partially contained within the other lots in your subdivision lot a road that runs through the subdivision providing members access to their properties lot a one acre natural land area between the boundary line of properties and the access road the remaining lots are owned by nine individuals you will maintain repair and insure the common areas lot sec_12 and to do so you collect dues and assessments from members and engage in the following activities pay property taxes for the common areas pay attorney fees for filing required biennial reports with the state pay insurance premium for dollar_figuret liability policy for the lake build a reserve fund to pay for road maintenance collect dues to pay for professional tax assistance the lots in the subdivision you serve are configured in a u-shaped arrangement the access road connects to a highway and winds in front of the lots and is open to the general_public only individually owned lots are located along this road lot represents only a portion of the total lake the remainder of the lake is owned by individuals who are members of your organization control erosion and run-off from surrounding farm ground it is used primarily for recreational purposes such as fishing except for one individually owned lot all other lots in your organization border the lake there is no public access to the lake the topography of the land does not allow public access to the lake as the developer did not make any provision for access to the lake other than passing through individually owned lots thus lot is accessible only to your members and their guests further allowing public access would increase the liability insurance that you pay with respect to although the lake was designed to letter cg catalog number 47628k lot paragraph of your general covenants requires property owners in your association whose land contains any part of water reservoir to maintain liability insurance paragraph eighteen of your general covenants further provides that property owners may assign this responsibility to you the homeowner's association premium payment for the insurance_policy paid in your most recent fiscal_year represents about one-half of your income for that year the the non-building lot that you maintain could be accessed by the general_public however you explained there would be no reason for anyone to access this lot as they would be risking chigger tick and mosquito attacks this lot is a natural area that serves as a water run-off to the lake you do not perform exterior maintenance to private residences you stated that upon dissolution your assets would be distributed in accordance with state law and that the balance would be equitably distributed to lot owners of record at that time law sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1_501_c_4_-1 provides in part that a civic_league_or_organization may be exempt as an organization described in sec_501 uscs sec_501 if promotion of social welfare it is not organized or operated for profit and it is operated exclusively for the an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1 c -1 revrul_74_99 1974_1_cb_131 - a homeowners_association to qualify for exemption under sec_501 c of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private catalog number 47628k letter cg residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public revrul_80_63 cb provides additional clarification for revrul_74_99 above it explains the term community does not embrace a minimum area or a certain number of homeowners instead whether a particular homeowners’ association meets the requirements of conferring benefits on a community must be determined according to the facts and circumstances of the individual case for instance if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community 868_f2d_108 the court held that a homeowners_association did not qualify for exemption under sec_501 of the code when it did not benefit a community bearing a recognizable relationship to a governmental_unit and when its common areas or facilities were not for the use and enjoyment of the general_public application of law sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare may be exempt from federal_income_tax sec_1_501_c_4_-1 defines social welfare as primarily engaged in promoting in some way the common good and general welfare of the people of the community as you are conducting activities that support only a select few private residences you do not promote the common good and general welfare of the people in the community but rather promote the interests of the nine property owners who are members of your association revrul_80_63 explained that if an association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community this ruling emphasizes the third criterion outlined in rev_rul requiring common areas be operated for the use and enjoyment of the general_public you have three common areas lot is accessible only to your members and is used primarily for fishing although you explained that this lake was designed to control erosion and collect water run-off you did not explain how this provides a community benefit further even if the lake provided a community benefit by collecting water and preventing erosion you do not make payments towards the maintenance of the lake the only payment you make in connection with the lake is on the premium letter cg catalog number 47628k of a liability policy which according to paragraph of your bylaws is ultimately the responsibility of your members because lot is accessible only to your members and appears to provide benefits only to their property you are operating in the interest of your members rather than providing a community benefit lot is open to the general_public but there would be no reason for the general_public to access this road except to visit the homes of your members accordingly the road serves as a benefit to your members only lot serves no general purposes albeit accessible to anyone publicly you explained that accessing this lot may cause physical harm in the form of insect bites the primary purpose of lot is to serve as a water run-off which protects the homes of your members in fact although two of these areas are by definition open to the public no individuals outside of your members would derive any benefit from the use of or have any reason to enter these two lots the lake for which you carry liability insurance is restricted from pubic access persons accessing the lake must receive permission from your members who restrict and control access to the lake the use and or enjoyment of the only public common areas within your association’s property are under the control and restriction of your members because all of your common areas have no use or enjoyment to the general_public you do not bestow a community benefit and thus do not qualify for exemption under sec_501 of the code the court in flat top lake ass'n v united_states held that the criteria set forth in revrul_74_99 must be met in order for a homeowners_association to qualify for exemption under sec_501 of the code based on the details presented herein you do not meet the criteria set forth in rev rui and therefore do not qualify as a homeowners_association exempt under c conclusion because you operate primarily for the benefit of your members and not for the social welfare or common good of the community in general you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter catalog number 47628k letter cg we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include a n o r o o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts _ presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse letter cg catalog number 47628k please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
